Title: From John Adams to John Henry, 26 April 1798
From: Adams, John
To: Henry, John



Sir
Philadelphia April 26. 1798

I have received the honor of your Excellency’s Letter and immediately referred it with its Enclosures to the Secretary at War, with Directions to take the most prompt measures for doing Justice to the State of Maryland.
Your Excellencys candid approbation of my Conduct on a late Occasion does me great honour.
I have the Honour to be, with / great Esteem and respect, Sir your / Excellency’s most obedient Servant

John Adams